Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., at hearing; Harold Silverman, J., at plea and sentencing), rendered July 12, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a persistent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s motion to suppress was properly denied upon *144the ground that the physical evidence recovered near the scene of his arrest had been abandoned prior to and independent of any police action. We reject defendant’s contention that the police officer’s testimony at the suppression hearing was incredible or patently tailored to overcome constitutional objections (People v Grajales, 187 AD2d 631, lv denied 81 NY2d 789). The officer’s account of the events leading up to defendant’s arrest, including that defendant abandoned a large quantity of cocaine, was credible. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.